         Case 1:19-cv-03409-MLB Document 91 Filed 10/18/19 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

                                )
 BEST MEDICAL INTERNATIONAL, )
 INC.,                          )
                                )                Civil Action No.: 1:19-cv-
                    Plaintiff,  )                03409-MLB
          v.                    )
                                )                JURY TRIAL DEMANDED
 ELEKTA INC. AND ELEKTA         )
 LIMITED,                       )
                                )
                    Defendants. )

                       NOTICE OF SERVICE OF
        PLAINTIFF’S FIRST SET OF INTERROGATORIES (NOs. 1-10)



        The undersigned hereby certifies that, on this 18th day of October 2019,

Plaintiff served the following discovery request to Defendants Elekta Inc. and Elekta

Ltd.:

           1. Plaintiff’s First Set of Interrogatories (Nos. 1-10)

through its counsel, via email, to the following addresses:

                                Petrina A. McDaniel
                          Petrina.mcdaniel@squirepb.com
                          SQUIRE PATTON BOGGS (US) LLP
                             1230 Peachtree Street NE
                                     Suite 1700
                                 Atlanta, GA 30309
                            Telephone: (678) 272-3224
                                           1
       Case 1:19-cv-03409-MLB Document 91 Filed 10/18/19 Page 2 of 4




                       Ronald S. Lemieux (pro hac vice)
                        Ronald.lemieux@squirepb.com
                         Tamara Fraizer (pro hac vice)
                         Tamara.fraizer@squirepb.com
                      Vidya Ratna Bhakar (pro hac vice)
                          Vid.bhakar@squirepb.com
                   Christopher William Adams (pro hac vice)
                      Christopher.adams@squirepb.com
                       Theresa A. Rakocy (pro hac vice)
                        Theresa.rakocy@squirepb.com

                         SQUIRE PATTON BOGGS (US) LLP
                              1801 Page Mill Road
                              Palo Alto, CA 94304
                           Telephone: (650) 843-3330


Date: October 18, 2019        /s/ John W. Harbin
                              John W. Harbin
                              Georgia State Bar No. 324130
                              MEUNIER CARLIN & CURFMAN LLC
                              999 Peachtree Street NE
                              Suite 1300
                              Atlanta, GA 30309
                              Telephone: (404) 645-7700
                              jharbin@mcciplaw.com

                              Philip L. Hirschhorn (pro hac vice)
                              Jennifer Liu (pro hac vice pending)
                              BUCHANAN INGERSOLL & ROONEY PC
                              640 Fifth Avenue, 9th Floor
                              New York, NY 10019
                              Telephone: (212) 440-4400
                              Philip.hirschhorn@bipc.com
                              Jennifer.liu@bipc.com


                                      2
Case 1:19-cv-03409-MLB Document 91 Filed 10/18/19 Page 3 of 4




                     Erin M. Dunston (pro hac vice)
                     Kimberly E. Coghill (pro hac pending)
                     Anand Mohan (pro hac vice)
                     BUCHANAN INGERSOLL & ROONEY PC
                     1737 KING STREET, SUITE 500
                     ALEXANDRIA, VA 22314
                     (703) 836-6620
                     Erin.dunston@bipc.com
                     Kimberly.coghill@bipc.com
                     Anand.mohan@bipc.com
                     Jason P. Camillo (pro hac vice)
                     BUCHANAN INGERSOLL & ROONEY PC
                     One Oxford Centre
                     301 Grant Street, 20th Floor
                     Pittsburgh, PA 15219
                     (412) 562-8800
                     Jason.camillo@bipc.com

                     Attorneys for Plaintiff
                     Best Medical International, Inc.




                              3
          Case 1:19-cv-03409-MLB Document 91 Filed 10/18/19 Page 4 of 4




                         CERTIFICATE OF SERVICE
      The undersigned hereby certifies that on October 18, 2019, the foregoing

was electronically filed with the Clerk of the Court using the CM/ECF system,

which will automatically send e-mail notification of such filing to all attorneys of

record.


Date: October 18, 2019                 /s/ John W. Harbin
                                       John W. Harbin




                                          4
